FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 17, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 ANTHONY E. JOHNSON,

          Petitioner - Appellant,

 v.


 FEDERAL BUREAU OF PRISONS;
 CLAUDE CHESTER, Warden, United
 States Penitentiary, Federal Prison
 Camp, Leavenworth, Kansas; C. A.                       No. 08-3008
 ASHMAN, Unit Manager, Federal                  (D.C. No. 07-CV-3292-RDR)
 Prison Camp, Leavenworth, Kansas;                        (D. Kan.)
 D. C. BALL, Case Manager, Federal
 Prison Camp, Leavenworth, Kansas;
 R. S. STRAUTTON, Federal Prison
 Camp, Leavenworth, Kansas; FNU
 CLERK, Correctional Counselor,
 Federal Prison Camp, Leavenworth,
 Kansas,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before O’BRIEN, EBEL, and GORSUCH, Circuit Judges.



      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Anthony Johnson, a federal prisoner, filed a pro se habeas petition pursuant

to 28 U.S.C. § 2241, claiming that the Bureau of Prisons (“BOP”) erroneously

denied him a transfer to a Community Correctional Center (“CCC”). In addition

to habeas relief, Mr. Johnson sought an immediate writ of mandamus and

declaratory judgment related to his requested CCC placement, as well as a

preliminary injunction against the BOP preventing it from retaliating against him

for seeking placement in a CCC and bringing this action. The district court

denied Mr. Johnson’s preliminary requests for relief. While the balance of his

petition remains pending in the district court, Mr. Johnson took this appeal

seeking interlocutory review of the district court’s disposition of his requests for

mandamus, declaratory judgment, and injunctive relief.

      Construing Mr. Johnson’s pleadings before us liberally, and although the

district court has not rendered a final judgment in this case, we conclude that we

have jurisdiction to entertain this interlocutory appeal to the extent that it seeks

review of the district court’s denial of injunctive relief. See 28 U.S.C.

§ 1292(a)(1). Under settled case law, a movant is entitled to a preliminary

injunction if he or she can establish:

      (1) a substantial likelihood of success on the merits of the case;
      (2) irreparable injury to the movant if the preliminary injunction is
      denied; (3) the threatened injury to the movant outweighs the injury
      to the other party under the preliminary injunction; and (4) the
      injunction is not adverse to the public interest. Because a


                                         -2-
      preliminary injunction is an extraordinary remedy, the right to relief
      must be clear and unequivocal.

Kikumura v. Hurley, 242 F.3d 950, 955 (10th Cir. 2001). We will overturn a

district court’s decision denying injunctive relief only in the presence of an abuse

of discretion, an error of law, or a clearly erroneous factual finding. Id. After

examining the district court’s order, Mr. Johnson’s filings, and the record on

appeal, we conclude that Mr. Johnson has failed to demonstrate that the district

court’s decision falls prey to any of these problems.

      To the extent that Mr. Johnson’s appeal seeks review not just of the district

court’s denial of injunctive relief but also its denial of mandamus and declaratory

relief against the BOP, we decline to exercise jurisdiction over it because no final

judgment exists and the matters implicated by those requested forms of relief are

intertwined with the facts and issues in his pending habeas petition. 1

                                        ***

      To the extent that Mr. Johnson’s appeal concerns the district court’s denial

of preliminary injunctive relief, we affirm the district court. To the extent that

Mr. Johnson’s appeal seeks to contest the district court’s denial of immediate

declaratory and mandamus relief against the BOP, we dismiss it. We deny Mr.



      1
        While Mr. Johnson’s current appeal seeks a writ of mandamus as against
the BOP, we note that, in case number 08-3125, Mr. Johnson has also sought and
been denied by this court a writ of mandamus as against the district court in
connection with his desire to be transferred to a CCC.

                                         -3-
Johnson’s motion for an expedited appeal and severance of issues, but we grant

his petition to proceed in forma pauperis before us in this matter.

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -4-